Name: Commission Regulation (EEC) No 869/93 of 14 April 1993 fixing for the 1992/93 marketing year the special levy applicable to imports of olive oil originating in Tunisia
 Type: Regulation
 Subject Matter: processed agricultural produce;  prices;  Africa;  trade policy
 Date Published: nan

 15. 4. 93 Official Journal of the European Communities No L 91 /9 COMMISSION REGULATION (EEC) No 869/93 of 14 April 1993 fixing for the 1992/93 marketing year the special levy applicable to imports of olive oil originating in Tunisia Whereas the Management Committee for Oils and Fats has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 The free-at-frontier price referred to in Article 4 ( 1 ) of the Additional Protocol to the Cooperation Agreement between the European Economic Community and the Republic of Tunisia shall be ECU 179,31 per 100 kilo ­ grams. The levy provided for in Article 4 ( 1 ) of that Protocol is hereby fixed at ECU 8,66 per 100 kilograms . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Additional Protocol to the Coopera ­ tion Agreement between the European Economic Community and the Republic of Tunisia ('), signed on 26 May 1987, and in particular Article 4 ( 1 ) thereof, Whereas Article 4 ( 1 ) of that Protocol, as extended by the Agreement in the form of an exchange of letters between the European Economic Community and the Republic of Tunisia (2), signed on 25 February 1991 , provides for the charging of a special levy during the period between the date of entry into force of the said Protocol and 31 December 1993, within the limit of a quantity of 46 000 tonnes of untreated olive oil falling within CN codes 1509 10 10 and 1509 10 90 for each marketing year, wholly obtained in Tunisia and transported direct from that country to the Community ; whereas that levy is equal to the difference between the threshold price and the free-at-frontier price ; whereas that free-at-frontier price should be determined in accordance with the criteria laid down in Article 4 (2) of the Protocol and the level of the special levy should be fixed ; Whereas for administrative simplicity this measure should be applied in the same way as trade arrangements provided for by Council Regulation No 136/66/EEC ('), as last amended by Regulation (EEC) No 2046/92 (4) ; whereas the free-at-frontier price and the levy should therefore be indicated as an amount to be converted at the agricultural rate ; Whereas provision should be made for the free-at-frontier price and the levy to be altered only where there is a substantial change in the basis of calculation ; Article 2 Those amounts shall be altered where there is a substan ­ tial change in the basis of calculation taken into account pursuant to Article 4 of the Additional Protocol . . Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 April 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 297, 21 . 10. 1987, p. 36. (2) OJ No L 56, 2 . 3 . 1991 , p. 22. (3) OJ No 172, 30 . 9 . 1966, p. 3025/66. (4) OJ No L 215, 30. 7 . 1992, p. 1 .